Title: From Thomas Jefferson to Ladevese, 23 July 1787
From: Jefferson, Thomas
To: Ladavese, M.



à Paris ce 23me. Juillet 1787.

Je viens de recevoir, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire, et celle pour Monsieur et Mademoiselle Laurens. Je me charge tres volontier de la faire passer en Amerique ou est Monsieur Laurens actuellement, et de vous faire parvenir la reponse s’il me fera l’honneur de me la remettre. J’ai celui de vous assurer des sentiments tres respectueux avec lesquels je suis Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

